Citation Nr: 0526528	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of eligibility for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), beyond the delimiting date of May 12, 2004.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1989 to 
May 1994 and January 2001 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied an extension of the delimiting date 
beyond May 12, 2004 for the veteran's education assistance 
benefits under the Montgomery GI Bill (Chapter 30, Title 38, 
United States Code).  A Notice of Disagreement was received 
in March 2004.  A Statement of the Case was issued in April 
2004.  A timely appeal was received later in April 2004.  A 
Supplemental Statement of the Case was issued in May 2004.  


FINDINGS OF FACT

1.  The veteran was on active duty from October 12, 1989 to 
May 11, 1994 and January 17, 2001 to March 14, 2002.

2.  The veteran was not discharged from the period of active 
duty from January 17, 2001 to March 14, 2001 for the 
convenience of the government as a result of a reduction in 
force.

3.  The basic 10-year period within which the veteran must 
have used his Chapter 30 benefits ended May 12, 2004.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of May 
12, 2004, have not been met.  38 U.S.C.A. § 3031 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.7050, 21.7051 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 12, 1989 to 
May 11, 1994 and January 17, 2001 to March 14, 2001.  His 
delimiting date for the use of Chapter 30 benefits was 
established as May 12, 2004.  The veteran seeks an extension 
of this delimiting date.

The provisions of Chapter 30, Title 38 of the United States 
Code (Montgomery GI Bill), allow for educational assistance 
for members of the Armed Forces after their separation from 
military service.  Generally, veterans are provided a 10-year 
period of eligibility during which they are entitlement to 
use Chapter 30 educational assistance benefits.  38 U.S.C.A. 
§ 3031(a) (West 2002 & Supp. 2005); 38 C.F.R. § 21.7050(a) 
(2004).  The 10-year period begins on the later of: (1) the 
date of the veteran's last discharge from active duty of 90 
days or more; (2) the date of the veteran's last discharge 
from a shorter period of active duty if the discharge is (a) 
for a service-connected disability, (b) for a medical 
condition which preexisted such service and which VA 
determines is not service-connected, (c) for a hardship, or 
(d) was involuntary, for the convenience of the government 
after October 1, 1987, as a result of a reduction in force, 
as determined by the Secretary of the military department 
concerned; or (3) the date on which the veteran meets the 
requirement for four years service in the Selected Reserve.  
Id.  

The veteran is seeking to extend his delimiting date based 
upon his second period of active duty from January 17, 2001 
to March 14, 2001.  He contends that, even though this period 
of service was less than 90 days, he is entitled to an 
extension of his delimiting date because he was released from 
this period of active service for the monetary benefit of the 
government.  In support of his claim, the veteran submitted 
his Form DD214 for both periods of service and DA Form 1059, 
Service School Academic Evaluation Report (AER).  
Specifically, the veteran points to the statement on the AER 
that says, "Released from student status due to unit recall; 
unit was unable to fund recycle into next class."  He argues 
that this was the reason that he was not allowed to continue 
in school, and therefore he is entitled to have his 
delimiting date extended based upon this active service.

After reviewing all the evidence, the Board finds that the 
veteran cannot prevail on his claim.  The veteran's DD214s 
show that he had an initial period of service from October 
1989 to May 1994, which is the period upon which his 
delimiting date was originally determined.  The veteran had a 
second period of service for 57 days from January 2001 to 
March 2001.  Since the veteran did not have active service 
for a period of 90 days or more in 2001, his claim is denied 
unless he can show that he was discharged for one of the 
reasons set forth in 38 C.F.R. § 21.7050(a)(ii).  

The DD214 for the veteran's second period of service shows 
that the veteran was taking a military intelligence officer 
basic course for 18 weeks in 2001.  It also shows that the 
veteran was released from active duty on March 14, 2001 due 
to the completion of required active service.  

Review of the AER dated in July 2001 shows that the veteran 
was taking Officer Basic Course 01-03.  The report covers the 
period of January 16, 2001 through March 9, 2001.  The 
duration of the course was to be from January 18, 2001 
through May 24, 2001.  Under performance summary (Box 13), 
the box for "Failed to Achieve Course Standards" is marked.  
Box 15 indicates that the veteran did not demonstrate the 
academic potential for selection to a higher level of 
schooling/training.  In the comments section (Box 16) appears 
to be a list of the reasons that the veteran was not 
continued in this training program.  There are basically two 
reasons.  The first reason is that the veteran failed both 
academic and physical tests, some of them multiple times.  
The second reason is the basis of the veteran's argument, 
that he was released from student status due to unit recall 
and the unit was unable to fund recycle into the next class.

The Board finds that none of the reasons set forth in the 
DD214 and the AER meet the terms set forth in 38 C.F.R. 
§ 21.7050(a)(ii) for using a period of service shorter than 
90 days to establish the veteran's delimiting date.  The 
veteran's contentions appear to be based upon 38 C.F.R. 
§ 21.7050(a)(ii)(D), i.e., involuntary discharge for the 
convenience of the government.  The AER indicates that the 
veteran's unit was unable to fund his recycle into the next 
class.  This does not suggest a discharge "for the 
convenience of the government."  Moreover, in the 
regulation, "convenience of the government" is further 
qualified as "a result of a reduction in force as determined 
by the Secretary of the military department concerned ...."  
There is no indication on either the DD214 or the AER that 
the veteran was being discharged from his training course 
because of a reduction in force as determined by the 
Secretary of the Army.  No evidence is of record that the 
veteran's discharge was the result of a reduction in force 
order issued by the Secretary of the Army.  Accordingly, the 
veteran's appeal is denied.  

As a final matter, the Board notes that on November 9, 2000, 
the President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
30).

ORDER

Entitlement to an extension of eligibility for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), beyond the delimiting date of May 12, 2004, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


